DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 9 and 13-14 along with newly added claims 21-32 in the reply filed on 10/18/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “arranged closer” in claim21 is a relative term which renders the claim indefinite. The term “arranged closer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the specification (description of Figs. 10-12) and the claim language provide support for having a first and second driver disposed on both sides of the display area without defining which driver is the first driver or how the panel is divided, then it becomes unclear how to determine which common electrode from a plurality of common electrodes would be considered “arranged closer” to the first driving circuit than the second driving circuit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2011/0109601) in view of Sung (US 2015/0062471)  .
 Regarding claim 9, Brown teaches A display panel, comprising:
a plurality of common electrodes disposed in an active area, ([0043] teaches the pixel Clc is formed with a common electrode of common substrate 2); at least one first driving circuit disposed on a first side of the active area (Fig. 1 gate driving 3); at least one second driving circuit disposed on a second side of the active area (Fig. 1 sensor driving unit 5);
a plurality of first read-out lines (readout lines RWS ) electrically connected to the common electrodes in the first group, respectively, and to the first driving circuit (based on interlaced driving the pixels are divided into odd rows and even rows [0091-0093]); and a plurality of second read-out lines (readout lines RWS ) disposed corresponding to the plurality of first read- out lines, respectively (readout lines of even rows correspond to readout lines of odd rows), each second read-out line among the plurality of second read-out lines being disconnected from a corresponding first read-out line among the plurality of first read-out lines (odd rows driven separately from even rows), the plurality of second read-out lines being electrically connected to the plurality of common electrodes in the second group (as shown throughout the photosensor element is connected with pixel elements), respectively, and to the second driving circuit (sensor driving unit 5), the plurality of common electrodes in the first group and the plurality of common electrodes in the second group being alternately disposed in a direction in which the first read-out lines and the second read-out lines extend (common electrodes Clc of odd and even rows extend in same row direction as RWS). Although Brown teaches the limitations as discussed above, he fails to explicitly teach the common electrodes in the plurality of common electrodes are in a first group or a second group.
	However in the same field of driving a liquid crystal display Sung teaches an liquid crystal display where the display is divided into a first display area AA1 and a second display area AA2 and a plurality of common electrodes are included in a first group and a second group (Fig. 2 Vcom 1/Vcom 3 connected to common electrodes in AA1 and Vcom2/Vcom4 connected to common electrodes in AA2).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the display panel as taught by Brown with the common electrode method as taught by Sung. This combination would provide a display that prevents variations in common voltage supplied to the panel as taught by Sung [0008].
	Regarding claim 13, Brown teaches wherein at least one of the plurality of first read-out lines or the plurality of second read-out lines(RWS of odd or even rows) overlaps at least one signal line in an internal area (display area) and a boundary area of a corresponding common electrode among the plurality of common electrodes (SLr, SLg, SLb at edge of display area), the at least one signal line extending in a direction that intersects the direction in which the plurality of first read-out lines and the plurality of second read-out lines extend (Fig. 2 shows SLr, SLb, SLg intersecting RWS).
	Regarding claim 14, Brown teaches wherein a first read-out line among the plurality of first read-out lines and a second read-out line among the plurality of second read-out lines (RWS of odd or even rows) overlap the at least one signal line in boundary areas of the first read-out line and the second read-out line in a pattern that is the same as a pattern in which the at least one of the plurality of first read-out lines or the plurality of second read-out lines overlaps the at least one signal line in the internal area of the common electrode (SLr, SLg, SLb, shown in Fig. 2 intersect with RWS. It is understood that the intersection pattern will be the same in the middle of a panel as the edge of a panel.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621